

EXHIBIT 10.2


  FORM OF CONTRACTOR AGREEMENT FOR
SYSTEM INTEGRATION AND CONSULTING SERVICES
 
THIS AGREEMENT is entered into as of August 27, 2007 by and between CYBRA
Corporation, whose address is One Executive Blvd., Yonkers, NY 10701 ("Company"
or “CYBRA”), and Solzon Corporation, with an address at
______________________________________("Contractor" or “Solzon”).
 
PREAMBLE
 
1. The parties are simultaneously herewith, entering into a Reseller Agreement
whereby Solzon will sell the EdgeMagicTM application software which together
with the associated Equipment and Custom Software interfaces shall constitute a
“System”; to certain customers of the Company (“CYBRA Customers”).
 
2. The parties are also simultaneously herewith, entering into a Technology
License Agreement, pursuant to which Solzon and the Company have reached certain
agreements relating to Solzon’s iSeries Edge Product (RFID for iSeries).
 
3. CYBRA desires that Solzon provide certain professional services in support of
the installation and configuration of the System at certain of CYBRA’s
Customers’ facilities, including the development of software interfaces between
the EdgeMagic software and CYBRA Customers’ software, where necessary, which
will be owned by CYBRA.
 
4. Solzon agrees to provide such services to CYBRA’s Customers in accordance
with the terms and conditions of this Agreement.
 
1. SERVICES AND DELIVERY
 
Contractor shall provide to the Company the services described on Schedule 1
("Services").
 
For purposes of planning, Contractor shall provide estimates of time for
Services to be provided during the term of this Agreement, prior to rendering
such Services. These services estimates will be developed on a
project-by-project basis and will be documented by a Statement of Work or Task
Order.
 
 
 

--------------------------------------------------------------------------------

 
 
2. COMPENSATION AND SUPPORT
 
A. Contractor will be paid per diem rates for performing System Integration
projects and “scar tissue rates” in accordance with Schedule 2 (“Rates”) upon
submission of invoices containing a full, detailed description of work
performed.
 
B. The Company shall reimburse the Contractor for all normal and customary
expenses incurred in connection with the performance of the Services. Contractor
shall maintain expenses records and receipts for any such expenses. Any expense
in excess of $_________, must be approved, in advance, by CYBRA.
 
C. Contractor shall be responsible to maintain its own off-customer premises
work space, office supplies, and secretarial support, but consistent with the
convenience of the Company may perform all or part of the Services at the
Company’s facilities with the prior agreement of the Company.
 
3. CONFIDENTIAL RELATIONSHIP
 
A. The terms and conditions of the existing Non-Disclosure Agreement between the
Company and the Contractor are herewith incorporated herein by reference
 
B. Contractor shall not disclose the form or substance of the Services, any
reports, recommendations, conclusions or other results of the Services or the
existence or the subject matter of this Agreement without the prior written
consent of the Company. The parties recognize that a breach, or threatened
breach, of the terms of this Agreement, and specifically of this paragraph 3,
could result in substantial damages to the Company. In addition to the remedies
generally available to the Company, the parties agree that the Company shall be
entitled to obtain an injunction against the Contractor in any court of
competent jurisdiction with respect to such breach or threatened breach.
 
C. Solzon to present itself to CYBRA’s customers when performing Services
hereunder as CYBRA Corporation’s Premier Integration Partner.
 
4. PROPRIETARY RIGHTS
 
A. The work product of the Services, including all writing, artwork and
innovations resulting from the Services (the "Materials"), shall be the property
of Company, its successors and assigns. Contractor acknowledges that
Contractor's work in connection with the Services provided hereunder has been
specially ordered or commissioned by Company, and that to the extent permitted
by law the Materials shall be considered work made for hire, and that Company
shall own all right, title and interest therein. Company shall be considered the
author of the Materials for purposes of copyright and shall own all the rights
in and to the copyright of the Materials, and only Company shall have the right
to register copyright in the Materials, which Company may do in its name or the
name of its nominee(s).  
 
 
 

--------------------------------------------------------------------------------

 
 
B. To the extent that title to any of the Materials does not vest in Company by
reason of same being a work made for hire, Contractor hereby grants, assigns and
transfers to Company all right, title and interest in and to the work product of
the Service and all Materials, and the results and proceeds thereof, including
copyright therein, to the extent that Contractor has had or will have any right,
title or interest herein. Contractor shall perform all lawful acts requested by
the Company (i) to perfect the Company's title therein, and (ii) where
applicable, to enable the Company or its nominee to obtain and/or maintain
copyright, patent or other legal protection therefor anywhere in the world.
However, any Materials provided by Contractor from previous engagements and
experiences shall be co-owned by Company and Contractor. Contractor will
identify these Materials prior to their use in order to accurately reflect their
treatment under this agreement.
 
C. In performing the Services hereunder, each of Contractor and the Company
agree that they will not attempt, directly or indirectly, to solicit the
employment of each others’ employees or otherwise attempt to induce any such
employees to leave the employ of Contractor or the Company as the case may be.
 
5. WARRANTIES AND INDEMNIFICATION
 
Contractor represents and warrants that the Materials are original and that
Contractor has the right to perform the services and to grant the rights granted
hereunder. Contractor further warrants that the Materials do not infringe any
copyright, whether common law or statutory, and will not violate any law or any
personal or property rights. Contractor shall indemnify and hold harmless the
Company or those to whom the Company may license or grant rights hereunder from
any and all claims, demands, suits, actions, losses, damages, liabilities, or
expenses (including reasonable attorney's fees) arising out of any breach or
alleged breach of any of the foregoing warranties. Contractor shall indemnify
and save the Company harmless from and against all claims arising in favor of
any person, firm or corporation on account of personal injury or property damage
in any way resulting from the act or omission of Contractor, Contractor's
employees or agents.
 
 
 

--------------------------------------------------------------------------------

 
 
6. TERMINATION
 
The Company or Contractor may terminate this Agreement in whole or in part upon
sixty days (60) prior written notice to the other party. In the event of
termination or upon completion of the Services to be performed pursuant to this
Agreement, Contractor shall promptly return to the Company any and all
equipment, documents, or materials, and all copies made thereof, which
Contractor received from the Company for the purposes of performance of this
Agreement or created in connection with the performance of such services.
 
If the Contractor terminates this Agreement pursuant to this paragraph, the
Contractor will complete any ongoing project Services unless the Company agrees
to an earlier termination. The parties recognize that the Company would be
irreparably harmed if the Contractor abandons any ongoing project or terminates
this Agreement at a time when any project previously defined by an approved
Statement of Work or Task Order, consistent with paragraph 1, has been awarded
and pending. In addition to being subject to all other remedies available to the
Company in such circumstances, in law and equity, the Contractor shall be
responsible for the payment of all costs associated with any such abandonment or
termination as well as damages equal to three times the value of any project
services abandoned or terminated prematurely. If the Company terminates this
Agreement pursuant to this paragraph prior to the completion of the Services to
be performed hereunder, the Company's sole obligation shall be to pay Contractor
the amount due for the Services completed as of the effective date of
termination, calculated consistent with section 2, "Compensation and Support."
The determination of the amount of "services completed" under this paragraph
shall be made mutually by both Company and Contractor in good faith, applying
the standards of time spent, acceptability of performance and quantity of
performance, but in no event shall it exceed the amounts set forth in section 2.
The Company shall retain all of its rights to materials submitted by Contractor
prior to such termination.
 
 
 

--------------------------------------------------------------------------------

 
 
7. NOTICES
 
All notices and billing shall be in writing and sent to the following addresses
by hand, by facsimile or by overnight courier:
 
To the Company:
 
CYBRA Corporation
One Executive Blvd.
Yonkers, NY 10701-6804
Attn: President
 
To Contractor:
 
 
8. SURVIVAL
 
The terms and conditions of paragraphs 3, 4, 5, 7 and 9 shall survive the
termination of this Agreement.
 
9. ASSIGNMENT
 
Contractor shall not assign the benefits of this Agreement and shall not
subcontract or otherwise delegate any of the services to be performed hereunder
without the prior written consent of the Company, and any purported assignment
in violation of this provision shall be void and a nullity. The Company may
assign this Agreement and delegate its responsibilities.
 
10. ENTIRE UNDERSTANDING; NO AGENCY OR EMPLOYMENT
 
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof and may not be modified except by a writing executed
by both parties. Nothing in this Agreement shall be deemed to create the
relationship of employer-employee, or any agency, joint venture or similar
relationship between the parties. Neither party is authorized to enter any
agreement or incur any obligation for the other. Contractor expressly disclaims
any claim to benefits afforded by Company, or its affiliates, to employees of
Company. Contractor shall be responsible for the payment of all expenses
associated with its employees’ delivering services to the Company, including,
without limitation, disability, workers’ compensation and professional liability
insurance.
 
 
 

--------------------------------------------------------------------------------

 
 
11. GOVERNING LAW
 
This Agreement, and the rights and obligations of the parties hereto, shall be
governed, construed, and interpreted according to the law of the State of New
York applicable to contract made and fully performed therein, and exclusive
jurisdiction of all disputes shall be in the federal and state courts sitting
within the State of New York.
 
12. BINDING EFFECT
 
Subject to paragraph 9, this Agreement shall be binding upon the parties hereto,
their heirs, successors, assigns and personal representatives.
 
13. NO WAIVER
 
No waiver of any term or condition of this Agreement, or any breach of this
Agreement or any part hereof, shall be deemed a waiver of any other term or
condition of the Agreement or of any later breach of the Agreement or any part
thereof.
 
CONTRACTOR
  COMPANY          
SOLZON CORPORATION
  CYBRA CORPORATION          
By: 
     
By:
             
Name:
     
Name:
            
Title:
    
Title:
   

 
Tax Identification Number: __________________
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
Services to be Provided by Solzon Corporation
 
1. Solzon to act as Premier Integration Partner for the implementation of
CYBRA’s EdgeMagic™ product.
 
2. Solzon to provide collaboration in the form of consulting services required
for the system design and architecture of CYBRA’s EdgeMagic™ Java based iSeries
product.
 
3. Solzon to be available to answer customers’ RFID and associated real life
questions (“scar tissue”) regarding application and customer needs based on
Solzon’s years of experience in developing, installing and supporting RFID
system customers. This assistance will be provided on both a pre-sales and
post-sales basis. This assumes the activity is outside of the scope of a defined
project previously documented by a Statement of Work or Task Order.
 
 
 

--------------------------------------------------------------------------------

 